278 S.W.3d 245 (2009)
Hamid MAHMOODI, Appellant,
v.
William E. HINES, Respondent.
No. ED 91129.
Missouri Court of Appeals, Eastern District, Division Two.
March 17, 2009.
Hamid Mahmoodi, Florissant, pro se.
William E. Hines, Florissant, pro se.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
The plaintiff homeowner, Hamid Mahmoodi, appeals the judgment of the Circuit Court of Saint Louis County entered in favor of his neighbor, the defendant William Hines, following a trial de novo. The homeowner sued the defendant for damage to the homeowner's fence that occurred when a tree from the neighboring property fell on it. Finding no error, we affirm.
An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The trial court's judgment is affirmed. Rule 84.16(b)(1).